Citation Nr: 1548012	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative spondylosis of the lumbosacral spine with degenerative disc disease (DDD) at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to testify at a hearing before the Board in February 2014 but the Veteran failed to appear for the hearing.  As no good cause has been provided, the Board considers his hearing request withdrawn.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

The Board denied the claim in May 2014 and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Court order dated September 2014, the Board remanded the claim in March 2015 for further development and an updated examination.  The examination was to specifically address additional limitation of motion when the Veteran is experiencing a flare up of back pain.  


FINDING OF FACT

The Veteran's degenerative spondylosis of the lumbosacral spine with DDD at L5-S1 has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, but he suffers additional functional loss due to pain, decreased mobility and impaired ability to work, which approximates forward flexion of the thoracolumbar spine 30 degrees or less..


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for the Veteran's degenerative spondylosis of the lumbosacral spine with DDD at L5-S1 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the current regulations, spine disabilities are evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula).  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, the General Formula criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine.................100 

Unfavorable ankylosis of the entire thoracolumbar spine ...................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.....30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis ................................................................20

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome may alternatively be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  VA is also directed that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Formula, whichever method results in a higher rating.  Id. at Note (2).  

Under Diagnostic Code 5243 for Intervertebral Disc Syndrome if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.25 (2015).

A VA examination was performed in June 2007.  At this examination, the Veteran reported flare ups of his back pain for the past two months with increased pain.  However, the examiner noted the Veteran gave vague answers to questions about his flare-ups and the examiner was unable to quantify or get specific information regarding the limitations the Veteran experiences during a flare up.  The examiner further noted no doctor has ordered bed rest and it is the examiner's sense that the Veteran has not had incapacitating episodes of back pain.  

Range of motion testing revealed the Veteran has mild muscle spasm in his right lower back.  His forward flexion was 35 degrees with pain throughout to 70 degrees, 15 degrees extension with pain, 20 degrees left lateral flexion with pain, 30 degrees right lateral flexion with pain, 30 degrees left lateral rotation and 20 degrees right lateral rotation with pain.  No additional limitation with repetitive motion was noted and the Veteran's gait was normal.  

VA examination in July 2013 indicates the Veteran reported daily flare-ups which impact function of the thoracolumbar spine.  Forward flexion of the lumbosacral spine was possible to 60 degrees, with painful motion beginning at 60 degrees.  Extension was to 30 degrees or greater, with painful motion beginning at the same point.  Bilateral lateral flexion and rotation were to 30 degrees or more, with no objective evidence of painful motion.  Repetitive-use testing, with three repetitions, disclosed forward flexion ended at 75 degrees and extension, bilateral lateral flexion and bilateral rotation ended at 30 degrees or greater.  There was functional loss and/or functional impairment with less movement than normal and pain on movement.  

Another VA examination was performed in April 2015, in satisfaction of the March 2015 Board remand.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  Range of motion testing performed at the examination indicated the Veteran has forward flexion of 40 degrees, extension of 20 degrees, right lateral flexion of 25 degrees, left lateral flexion of 30 degrees, right lateral rotation of 30 degrees and left lateral rotation of 30 degrees.  Evidence of pain while performing the range of motion testing was documented.  Guarding or muscle spasms were noted but did not result in abnormal gait or abnormal spinal contour.  No ankylosis of the spine was noted.  

The Board notes the Veteran did not provide a response to the April 2015 examiner's questions regarding flare-ups at the examination.  As a result, the Board does not have information regarding whether the Veteran experiences incapacitating episodes and if so, what is the frequency and duration.  While flare-ups were specifically identified in the September 2014 Court remand as well as the March 2015 Board remand, the Veteran's failure to provide responses to these questions make it so he is unable to be rated under Diagnostic Code 5243 for Intervertebral Disc Syndrome.  Despite this, the evidence does not contain reports of incapacitating episodes requiring bed rest prescribed by a physician.  Further, the June 2007 examiner explained that despite her best efforts, she could not quantify limitations with flare-ups.  In an August 2008 statement, the Veteran described continuous flare-ups.  At the June 2007 examination, he reported flare-ups of back pain for the past two months.  Thus, the Board concludes that the Veteran's low back disorder, which he describes as severely disabling, is not subject to actual flare-ups, but rather results in increased limitation of motion and pain, as documented in the VA examinations during the course of the appeal.

The record also includes VA treatment notes for the Veteran's back dated between January 2004 and April 2007.  The most recent April 2007 notation indicates the Veteran had no spasms of the back, his strength of his right lower extremity appeared within functional limits, his gait was mildly antalgic and he had negative modified straight leg raise on the left.  He was referred for a neurosurgery evaluation and was given a back brace to be used when doing strenuous activities.  He was also encouraged to continue outpatient physical therapy three times a week.  

Initially, the Board notes that there is no evidence of ankylosis present for the Veteran's back.  Moreover, the Board finds the Veteran's back had forward flexion of the thoracolumbar spine of 35 degrees at the most restrictive time during the period at issue.  As such, a rating of 20 percent is supported.  The Board further notes there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A higher rating of 40 percent is not warranted because forward flexion of the thoracolumbar spine is not 30 degrees or less and there is no evidence of favorable ankylosis.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As previously stated, the June 2007 examiner noted the Veteran reported flare ups of his back pain for the past two months with increased pain.  However, the examiner found the Veteran gave vague answers to questions about his flare-ups and the examiner was unable to quantify or get specific information regarding the limitations the Veteran experiences during a flare-up. 

At the July 2013 examination, functional loss was manifested by less movement than normal and pain on movement.

Another VA examination was performed in April 2015.  At that time, the examiner indicated the Veteran did not report flare-ups of his back but he did have functional loss including decreased mobility in bending and lifting.  In addition, pain was noted on the Veteran's range of motion testing which contributed to his functional loss.  The examiner documented additional factors which contributed to the disability as interference with standing.  A brace is occasionally used by the Veteran for ambulation.  

The record includes a September 2008 statement from the Veteran which indicated he has spent countless hours going through physical therapy from April 2007 to June 2007 at Jackson Hospital as well as consultations with surgeons and cortisone injections in order to obtain temporary relief from his back pain.  He reports continuing to have severe back spasms at work and at home.  He has a radiating pain that continues to run down his leg to his toes and has numbness in his right foot from collapsed degenerative discs.  The Veteran reports the quality of his life has continued to decline due to his chronic pain, causing suffering for him as well as his family.

The Veteran's wife also submitted a statement dated September 2008 which documents the Veteran's chronic back pain and need to take pain pills to fall asleep.  In addition, she reports difficulties with the Veteran's ability to provide physical care giving to their children, do repairs around the house as well as hobbies such as basketball, golf and bowling.

The Board has considered the medical evidence of record, including the June 2007, July 2013 and April 2015 VA examinations regarding functional loss as well as the Veteran's September 2008 and Veteran's wife's September 2008 statements regarding the Veteran's daily functional loss and pain.  Despite lacking specific information regarding flare-ups in the April 2015 VA examination, the evidence supports Veteran's complaints of pain and physical limitations as well as the need to occasionally wear a brace for ambulation and functioning.  He was unable to engage in repetitive motion at the most recent examination.  Moreover, the Board acknowledges the impact of his degenerative spondylosis of the lumbosacral spine on his daily life, including the impact on his family.  Based on all of the above, the Board finds the Veteran's degenerative spondylosis of the lumbosacral spine manifests functional loss which approximates the criteria for a 40 percent rating, i.e., forward flexion to 30 degrees or less during the entire appeal period  A higher rating of 50 percent is not warranted, because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  To be clear, he retains significant motion of the lumbosacral spine.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's degenerative spondylosis of the lumbosacral spine is adequately compensated by the assigned disability rating, including increased compensation for additional functional loss.  Notably, the Veteran's symptoms in his range of motion as well as documented pain on movement are considered by the 40 percent disability rating assigned herein.  Moreover, there is no additional evidence in the record to support interference with employment and no periods of hospitalization.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.
Also considered by the Board is whether the collective effect of the other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has additional service-connected disabilities of radiculopathy of the right lower extremity, sciatic nerve paralysis of the left lower extremity, gastroesophageal reflux disease, broken flexed right elbow and residuals of a fracture to the left ring finger.  The record does not reflect the presence of any collective effect of his service-connected disabilities that is not accounted for in the separately assigned ratings.  The evidence does not rise to an equipoise level as to a collective effect of his other service-connected disabilities that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 


ORDER

Entitlement to a disability rating of 40 percent for degenerative spondylosis of the lumbosacral spine with DDD at L5-S1 is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


